Citation Nr: 0023077	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-01 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

What evaluation is warranted for post traumatic stress 
disorder (PTSD) since March 4, 1994?  



REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel
INTRODUCTION

The veteran had active service from February 1967 to 
September 1969, including service in the Republic of Vietnam 
from August 1967 to August 1969.  He also had active service 
from November 1981 to March 1985.  

By rating action in January 1998, the Department of Veterans 
Affairs (VA) Regional Office (RO), Louisville, Kentucky, 
granted service connection for PTSD and assigned a 10 percent 
disability evaluation.  By rating action in October 1998, the 
RO continued that disability rating.  Following a hearing 
held in January 1999, the Hearing Officer increased the 
disability rating for the veteran's PTSD from 10 to 30 
percent, effective the date of the original claim, March 4, 
1994.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Over the years since March 1994 the veteran's 
manifestations of occupational and social impairment 
attributable to the service-connected PTSD, have not been 
more than definite in severity, and include slight anxiety, 
sleeping difficulties, intermittent nightmares, and periodic 
flashbacks.  They cause no more than an occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for the veteran's PTSD have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.125-4.130, 
and Part 4, Diagnostic Code 9411 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board also is 
satisfied that the VA has obtained and fully developed all 
evidence necessary for the equitable disposition of the 
veteran's claim.  Therefore, no further assistance to the 
veteran is required under 38 U.S.C.A. § 5107(a) (West 1991).  
The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that the VA has 
met its duty to assist.  White v. Derwinski, 1 Vet. App. 519 
(1991); Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

Factual Background

In addition to his PTSD, the veteran's service-connected 
disabilities include a 10 percent disability rating for 
fracture of the right leg, a 10 percent rating for fracture 
of the left leg, a 10 percent rating for tinnitus, and a 
noncompensable disability rating for bilateral hearing loss.  
The current combined service-connected disability rating is 
50 percent.  

VA medical records include an entry for March 4, 1994, when 
the veteran complained of sleep disturbance and nightmares of 
Vietnam and an assessment of probable PTSD was recorded.  

During a hearing at the RO in October 1997, the veteran 
testified concerning his two tours of duty in Vietnam and his 
stressor exposure as a door gunner, noting that of his 25 
months there, 21 were spent as a helicopter door gunner.  He 
testified that he stopped doing it for two or three months 
after he accidentally killed one of his own men, but returned 
on advice of his comrades to try to get over the incident.  

On VA examination for PTSD in December 1997, the examiner 
noted that the accidental killing of an officer in Vietnam 
was clearly a stressor supporting the diagnosis of PTSD; that 
the veteran had some guilt and frustration about this, but 
his functional adaptation to everyday life was fairly good 
considering these symptoms; and that the diagnosis was PTSD, 
mild.  There was also a diagnosis of alcohol abuse in 
remission.  The Global Assessment of Functioning (GAF) score 
was 75.  

On VA examination in April 1998, it was noted that alcohol 
abuse continued in remission and that the veteran had also 
engaged in marijuana and Valium abuse in the past.  It was 
noted that the veteran had been married three times.  The 
examiner diagnosed chronic PTSD, early onset dysthymia, 
history of long term polysubstance abuse, and personality 
disorder with schizoid and avoidant traits.  The GAF score 
was 70.  

VA clinical records reflect that in November 1998 the veteran 
continued to complain of flashbacks and nightmares about 
combat in Vietnam.  His sleep was poor.  He had difficulty in 
getting along with people and he became irritable quite 
easily.  He also had rage attacks.  The impression was 
chronic PTSD.  It was noted that the veteran would require 
continued outpatient treatment, both counseling and 
medication, for the disorder.  

On a VA outpatient visit in December 1998, it was reported 
that the veteran remained employed as a printer press helper 
where he primarily stayed by himself.  Although the veteran 
remained employed, he had a history of many jobs over the 
past 20 years.  He had been at his current employment for a 
little over one year.  There was concern whether he would be 
able to maintain it.  The veteran had been consistent with 
his PTSD symptoms since October 1997.  Grief issues over the 
death of his son in August 1994 came up at times.  The major 
concern involved traumatic incidents from Vietnam.  The 
veteran had a consistent pattern of reporting nightmares 
based on events in Vietnam and his records clearly indicated 
this.  There was a diagnosis of post-traumatic stress 
disorder/depression in December 1998.  There was also a 
notation of a personality disorder, schizoid, and avoidant.  
The GAF score was 70.  

In December 1998, the veteran testified during a hearing at 
the RO that he did not associate with anybody.  He stayed in 
his house except when he attended church and AA meetings.  He 
had had more flashbacks and nightmares when he was drinking, 
but still had them and was taking his medication, which 
helped a little, but did not take them away.  The veteran 
brought with him a letter from his counselor and a letter 
from his psychiatrist both reflecting that his post-traumatic 
stress disorder had worsened.  As noted above, following this 
hearing, the rating for his PTSD was retroactively increased 
from 10 percent to 30 percent by the Hearing Officer.  

In testimony before the undersigned in May 1999, during a 
video conference hearing, the veteran testified that he was 
working 40 hours a week; that his company wanted him to work 
more, but he just could not do it; that his memory required 
for more complicated jobs and advancement in the company was 
not good; and that he slept approximately two hours a night 
between 12:30 and 3:30.  He further testified that he had 
been sober for ten years and had had three marriages in 
seventeen years.  


Analysis

In the instant case the veteran is seeking an increased 
rating from the original assignment of a disability 
evaluation.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court), held that evidence to be considered in the appeal of 
an initial assignment of a rating disability is not limited 
to that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. Fenderson v. West, at 126.  The 
Board has employed this rationale in reviewing the evidence, 
concluding that staged ratings are not warranted in this 
case.  

The Board has also considered that if two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  

Prior to November 7, 1996, Diagnostic Code (DC) 9411 provided 
that a 30 percent evaluation for PTSD required definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation will 
be assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, DC 9411 (1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 is 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion dated November 9, 1993, VA's General 
Counsel concluded that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree," and 
that that term represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  

During the development of this appeal, the criteria for 
evaluating PTSD were revised.  Effective November 7, 1996, 
PTSD is to be evaluated under Diagnostic Code 9411 pursuant 
to the revised 38 C.F.R. § 4.130, (1999).  The revised 
regulations provide that a 30 percent evaluation is warranted 
for occupational and social impairment which results in 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

A 50 percent disability rating is assigned when there is 
occupational and social impairment which results in reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

The veteran's recorded GAF scores have been considered.  GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 
GAF of 21-30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment, or inability to 
function in almost all areas.  A GAF of 31-40 denotes some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  A 41-50 score denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  A 51-60 score indicates 
moderate symptoms, or moderate difficulty in social, 
occupational or school functioning.  Finally, a GAF of 61-70 
denotes some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994)., The GAF scores although highly probative are not 
definitive of the rating to be assigned. However in this 
case, it is the judgment of the Board that the assigned GAF 
scores have clearly included all psychiatric impairment 
displayed on examinations and are consistent with the 
manifestations of disability set forth at the various 
examinations. 

The objective findings show that the veteran has consistently 
had depression and trouble sleeping.  In general, mental 
status examination findings have been described as normal or 
adequate.  He has reported memory and concentration problems 
at times, and he has changed jobs often, but usually has 
maintained employment and is currently engaged in employment 
which has been steadily ongoing for a significant period of 
time.  Although there is evidence that he primarily stays by 
himself at work, the record reflects that he performs 
satisfactorily at work to the extent that his company wants 
him to work longer hours.  He states he is incapable of 
additional hours, but the fact that he has been offered 
additional work shows his work production is at the least 
adequate.  He has also been shown to have effective social 
relationships with his family and in Alcoholics Anonymous 
endeavors.  He has been sober in excess of 10 years.  His 
symptoms have fluctuated over time, but have never progressed 
to the point of reflecting a considerable industrial 
impairment with resultant difficulty in establishing and 
maintaining a work situation.  

In the judgment of the Board, overall, the objective evidence 
shows definite but not considerable industrial impairment 
under the old regulations.  Under the regulations effective 
November 7, 1996, the overall symptoms warrant a 30 percent 
rating, but no higher for what has been reported on numerous 
examinations in terms which are quite correctly summarized as 
no more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks as the result of the service-connected PTSD.  

In sum, the Board has reviewed the facts of this case under 
both the new and old rating criteria for post-traumatic 
stress disorder, Diagnostic Code 9411.  The criteria for a 
higher disability rating have not been met or approximated.  

In view of the above, the Board finds that the veteran's 
claim must be denied on the basis that the RO properly 
assigned and continued the 30 percent disability evaluation 
for PTSD.  In reaching its decision, the Board considered the 
complete history of the veteran's PTSD as well as the current 
clinical manifestations due to PTSD and the effect they have 
on the veteran's earning capacity, as evaluated by different 
examiners over the years.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  
The Board also considered whether the veteran's disability 
picture is so exceptional or unusual as to warrant a referral 
for evaluation on an extraschedular basis.  Here, the 
schedular rating criteria are completely appropriate for 
rating the disability and no higher rating is warranted based 
on the objective evidence.  There is no evidence disclosing 
that the veteran's PTSD, alone, causes marked interference 
with employment or necessitates frequent periods of 
hospitalization as is required for a referral under 38 C.F.R. 
§ 3.321(b)(1). Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  
As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply. 38 U.S.C.A. § 
5107.  



ORDER

No more than a 30 percent disability rating is warranted for 
PTSD since March 4, 1994.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

